Exhibit 10.25 CONTRACT BETWEEN JEFF MANORE, PRO-GOLF TAECHING ACADEMY LLC AND ELEMENT 21 GOLF (AREM) October 20, 2010 VP OF RESEARCH AND DEVELOPMENT PAYMENT TERM: 1) 3 SETS OF SHAFTS/ MONTH FOR 12 MONTHS (Maximum 8 shafts per set) 2) $2,000/ MONTH PAID IN COMMON SHARES OF AREM BASED ON THE AVERAGE CLOSING PRICE OF THE LAST FIVE DAYS OF EACH MONTH 3) PAY EXPENSES ON TRIP AND TOUR RELATED (Subject to all expenses pre-approved in writing) 4) MAINTAIN AT LEAST 'S FACILITY (7, OTTAWA LAKE, MI 49267) (TO BE INVOICED BY AREM TO JEFF) WITH THE STARTING INVENTORY OF 448SHAFTS 5) INCENTIVE PROGRAM TO BE DEVELOPED AS THE PRODUCT IS LAUNCHED DUTIES: 1) FITTING OF PGA AND LPGA TOUR PLAYERS 2) CREATION OF FITTING SCHEDULES AND CHARTS FOR OEMS, TOUR TRAILERS, CLUB MAKERS AND INDIVIDUAL SALES 3) MANUFACTURING OF SHAFT SETS (IRONS, HYBRIDS, WEDGES AND PUTTERS) 4) COORDINATING AND RUNNING SEMINARS FOR CLUB MAKERS 5) R&D FOR SCANDIUM AND COMPOSITE SHAFTS 6) SHAFTS RETAINED/ BOUGHT BY JEFF WILL BE CHARGED AT $24/SHAFT EXCEPT FOR THE 3 SETS PER MONTH FOR THE 12 MONTH PERIOD TERM: 1) COMMENCING OCTOBER 20,2,2011 2) RENEWABLE UPON MUTUAL AGREEMENT 3) 3 MONTHS TERMINATION BY EITHER PARTY JEFF MANORE PRO-GOLF TEACHING ACADEMY LLC NATALIYA HEARN ELEMENT 21 GOLF COMPANY (AREM)
